Appeal from a judgment of the County Court of Essex County (Lawliss, J.), rendered August 9, 2005, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was convicted of criminal contempt in the first degree and was sentenced to four months in jail and five years of probation. He was subsequently charged with violating the terms of his probation. He pleaded guilty, his probation was revoked and he was resentenced to lVs to 4 years in prison. He now appeals.
*968We affirm. We find no merit to defendant’s claim that his sentence is harsh and excessive. Given defendant’s lengthy criminal record and demonstrated inability to abide by the terms of his probation, we find no extraordinary circumstances nor any abuse of discretion that warrants a reduction of the sentence in the interest of justice (see People v Medinilla, 279 AD2d 891 [2001], lv denied 96 NY2d 803 [2001]; People v Williams, 255 AD2d 834, 835 [1998], lv denied 93 NY2d 981 [1999]).
Cardona, EJ., Mercure, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.